Pacific Sands (OTCBB: PFSD) Enters Agreement to Acquire Natural Choices Home Safe Products LLC Buyout of Profitable Environment and Health-Safe Products Company Adds Over 100 New SKUs, 1,000s of New Customers and New Sales Channels to the Growing Pacific Sands / ecoone Portfolio Pacific Sands, Inc. (OTCBB: PFSD), manufacturer of the 'low-chem' ecoone lines of water treatment and cleaning solutions, announced today the company has entered an agreement to purchase Natural Choices Home Safe Products LLC ('Natural Choices'). Founded in 1995 by Catherine and Dr. Marion 'Mack' Myers, Natural Choices makes the popular "Oxy-Boost" commercial and home cleaning products as well as dozens of other exceptional quality, environment and health-responsible offerings. Natural Choices also has a thriving private label and custom formulation business which designs and manufactures custom-blend, specialty products sold worldwide in both boutique and 'big box' stores. "Our acquisition of these popular, well-established product lines is a dramatic step toward our continuing goal of being a leading competitor in the environment and health-friendly products marketplace," said Pacific Sands president and CEO, Michael Wynhoff. "I'm particularly excited that we are now able to offer a complete line of safer household and maintenance solutions through established sales channels to the sharply expanding environment and health-friendly marketplace." Pacific Sands is acquiring Natural Choices for a purchase price of $890,000.00 or approximately 1.5 times trailing annual sales* to be paid in a combination of cash and shares of the Company's common stock over a period of three to four years. Dr.
